IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT
                                         _______________

                                           m 99-31305
                                         _______________



                                    KENNETH C. DUCHESNE,

                                                             Plaintiff-Appellee,

                                              VERSUS

                            HERCULES OFFSHORE CORPORATION,

                                                             Defendant-Appellant.


                                   _________________________

                            Appeal from the United States District Court
                               for the Western District of Louisiana
                                           (98-CV-300)
                                  _________________________
                                        December 8, 2000

Before POLITZ, SMITH, and PARKER,                    cable law and pertinent portions of the record
  Circuit Judges.                                    and have heard the arguments of counsel.

PER CURIAM:*                                            Especially given the highly deferential stan-
                                                     dard of review, we see no reversible error. the
    In this Jones Act case, the employer appeals     judgment, accordingly, is AFFIRMED.
a finding of 100% liability for plaintiff’s back
injury. We have reviewed the briefs and appli-


   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.
47.5.4.